      Case 2:17-md-02785-DDC-TJJ Document 1928 Filed 10/07/19 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

IN RE: EpiPen (Epinephrine Injection, USP)            CASE NO. 2:17-MD-02785-DDC-TJJ
Marketing, Sales Practices and Antitrust Litigation   (MDL No. 2785)




SANOFI-AVENTIS U.S., LLC,                             CASE NO. 2:17-CV-02452-DDC-TJJ
                      Plaintiff,

               v.

MYLAN INC., et al.,

                      Defendants.

This Document Relates to the Sanofi case.


            INDEX OF EXHIBITS TO MYLAN’S MOTION TO EXCLUDE
           OPINION TESTIMONY OF FIONA M. SCOTT MORTON, PH.D.

Ex.     Description
2       Redacted March 12, 2019 Excerpted Deposition Transcript of Fiona M. Scott Morton,
        Ph.D.
4       Redacted April 29, 2019 Letter from Philip Sechler to Eric Hochstadt
5       May 20, 2019 Letter from Eric Hochstadt to Philip Sechler
6       Redacted May 30, 2019 Excerpted Deposition Transcript of Fiona M. Scott Morton
9       Comparison of Dr. Scott Morton’s Original and Revised Damages Calculations
10      Redacted July 13, 2018 Excerpted 30(b)(1) Deposition Transcript of Patrick Barry
11      Redacted August 1, 2018 Excerpted 30(b)(1) Deposition Transcript of Bryan Downey
12      Redacted July 31, 2018 Excerpted 30(b)(6) Deposition Transcript of Bryan Downey
13      Redacted October 18, 2018 Excerpted Deposition Transcript of Anne Whitaker
14      May 9, 2019 Excerpted Deposition Transcript of Steven Wiggins
17      May 1, 2019 Excerpted Deposition Transcript of Janusz Ordover, Ph.D.
18      May 9, 2019 Excerpted Janusz Ordover Backup Spreadsheet Responding to Dr. Scott
        Morton’s Analysis of Formularies Covering Auvi-Q and EpiPen at Parity
      Case 2:17-md-02785-DDC-TJJ Document 1928 Filed 10/07/19 Page 2 of 3




Ex.     Description
23      August 14, 2018 Excerpted Deposition Transcript of Lorine Harr
24      Redacted August 28, 2015 Email from Jez Moulding to Peter Guenter re: Auvi_Q update
34      Fiona Scott Morton & Zachary Abrahamson, A Unifying Analytical Framework for
        Loyalty Rebates, 81 Antitrust L. J. 777 (2017)
40      Redacted October 17, 2018 Excerpted Deposition Transcript of Louanne Cunico
49      Chart of EpiPen WAC Prices




                                             2
     Case 2:17-md-02785-DDC-TJJ Document 1928 Filed 10/07/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 7, 2019, the foregoing document was electronically filed

with the Clerk of the Court using the CM/ECF system, which provides a notice of such filing on

each attorney registered for ECF notification to the counsel of record in this case.


                                                     /s/ Philip A. Sechler
                                                     Philip A. Sechler

                                                     ROBBINS, RUSSELL, ENGLERT, ORSECK,
                                                     UNTEREINER & SAUBER LLP
                                                     2000 K Street, NW, 4th Floor
                                                     Washington, DC 20006
                                                     Telephone: (202) 775 4492
                                                     Fax: (202) 775 4510
                                                     psechler@robbinsrussell.com

                                                     Counsel for Defendant Mylan Inc. and
                                                     Defendant/Counterclaim-Plaintiff Mylan
                                                     Specialty L.P.




                                                 3
